Case 2:19-cv-02507-PA-MRW Document 139 Filed 07/22/20 Page 1 of 2 Page ID #:2271

  1                                                                                         JS-6
  2
  3
  4
  5
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11   WILLIAM SMITH, BRIAN CLOVER,                 CV 19-2507 PA (MRWx)
      SCOTT McCULLOCH,
 12                                                JUDGMENT
                   Plaintiffs,
 13
            v.
 14
      THE WEEKND, et al.,
 15
                   Defendants.
 16
 17
 18         Pursuant to the Court’s July 22, 2020 Minute Order granting the Motion for Summary
 19   Judgment filed by defendants Abel M. Tesfaye, Jason Quenneville, Ahmed Balshe, Wassim
 20   Salibi, The Weeknd XO, LLC, The Weeknd XO, Inc., The Weeknd XO Music, ULC,
 21   DaHeala & Co., LLC, SAL & CO Management LP, Sal & Co LP, XO&Co., Inc., UMG
 22   Recordings, Inc., Universal Music Group, Inc., Universal Music Publishing, Inc., Universal
 23   Music Corporation, Kobalt Music Publishing, Inc., erroneously sued as Kobalt Songs Music
 24   Publishing, Inc., Warner Chappell Music, Inc., WB Music Corp., Songs Music Publishing
 25   LLC, also sued as Songs of SMP, and Artist Nation Management Group, Inc., MXM, LLC,
 26   MXM Music, AB, and Wolf Cousins (collectively “Defendants”), and the Court’s August
 27   23, 2019 Minute order granting the Motion to Dismiss the original Complaint’s claim for
 28   “declaration of authorship/ownership” without leave to amend,
Case 2:19-cv-02507-PA-MRW Document 139 Filed 07/22/20 Page 2 of 2 Page ID #:2272

  1          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants shall
  2   have judgment in their favor against plaintiffs William Smith, Brian Clover, and Scott
  3   McCulloch (collectively “Plaintiffs”).
  4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take
  5   nothing and that Defendants shall have their costs of suit.
  6
  7   DATED: July 22, 2020                                _________________________________
                                                                     Percy Anderson
  8                                                         UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                    -2-
